DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/25/2021 and 07/21/2021 are being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined limitations of independent claims 1 and 7, specifically the limitation stated as “determine a given target position on the image plane to which the light emanating from the given sub-pixel of the image renderer is to be shifted during display of the given output image frame, based on the shifting sequence; adjust an input colour value of the given sub-pixel provided in the given input image frame to generate an output colour value of the given sub-pixel for the given output image frame, based on an output colour value of at least one other sub-pixel of the image Tenderer whose light overlaps with the given target position on the image plane during display of at least one previous output image frame, and a retention coefficient between a colour of the at least one other sub-pixel and a colour of the given claims 2-6 and 8-12 are allowed for at least the same reason indicated above.
Margulis (US. Patent No. 6,456,340) is considered the closest prior art. Margulis discloses a display apparatus comprising an image renderer per eye; a liquid-crystal device comprising a liquid-crystal structure and a control circuit, wherein the liquid-crystal structure is to be electrically controlled, via the control circuit, to shift light emanating from a given pixel of the image renderer to a plurality of positions in a sequential and repeated manner; however, Margulis fails to disclose to determine a given target position on the image plane to which the light emanating from the given sub-pixel of the image renderer is to be shifted during display of the given output image frame, based on the shifting sequence; adjust an input colour value of the given sub-pixel provided in the given input image frame to generate an output colour value of the given sub-pixel for the given output image frame, based on an output colour value of at least one other sub-pixel of the image Tenderer whose light overlaps with the given target position on the image plane during display of at least one previous output image frame, and a retention coefficient between a colour of the at least one other sub-pixel and a colour of the given sub-pixel required for claim 1.
Conner (US. Pub. No. 2002/0008812) discloses a display apparatus wherein a liquid-crystal structure is arranged in front of an image-rendering surface of an image renderer; however, Conner fails to disclose to determine a given target position on the image plane to which the light emanating from the given sub-pixel of the image renderer is to be shifted during display of the given output image frame, based on the shifting sequence; adjust an input colour value of the given sub-pixel provided in the given input image frame to generate an output colour value of the given sub-pixel for the given output image frame, based on an output colour value of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/NAN-YING YANG/Primary Examiner, Art Unit 2622